Citation Nr: 0207702	
Decision Date: 07/12/02    Archive Date: 07/17/02	

DOCKET NO.  96-17 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for atrial fibrillation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and his daughter




ATTORNEY FOR THE BOARD


Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1948 to April 1949.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
VARO in Chicago which determined that atrial fibrillation as 
secondary to the veteran's service-connected postoperative 
residuals of thyroid surgery was denied.

In April 2002, the Board referred the case to the Veterans 
Health Administration (VHA) of the VA for a medical opinion 
regarding atrial fibrillation pursuant to the provisions of 
38 U.S.C.A. § 7109 (West 1991) and 38 C.F.R. § 20.901 (2001).  
In May 2002, a VHA medical opinion was rendered, and the 
Board subsequently provided the veteran and his 
representative a copy thereof.  Thereafter, in June 2002, the 
veteran's accredited representative submitted an informal 
hearing presentation.  The case is now ready for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  It is as likely as not that the veteran's atrial 
fibrillation is attributable to thyroid replacement 
medication.


CONCLUSION OF LAW

The veteran's atrial fibrillation is proximately due to or 
the result of his service-connected residuals of a 
thyroidectomy.  38 U.S.C.A. § 1131 (West 1991 and Supp. 
2001); 38 C.F.R. § 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Among other things, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, enacted 
November 9, 2000, eliminated the well-grounded claim 
requirement and modified VA's duties to notify and assist a 
claimant.  See generally VCAA, §§ 3, 4, 7, 38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, 5126 (West Supp. 2001); see also 
Holliday v. Principi, 14 Vet. App. 280, 284-86 (2001) 
(holding all sections of VCAA retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) has held that its holding in Holliday "was not 
intended to stand for the proposition that the VCAA requires 
remand while pending matters and that this Court may not 
decide that the VCAA could not affect a pending matter."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
In subsequent decisions the Court has held that the VCAA is 
not applicable in all cases.  The Court held that the VCAA 
was inapplicable to a matter of pure statutory 
interpretation.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000).  The Court has also concluded the VCAA was not 
applicable when the appellant was fully notified and made 
aware of the types of evidence required to substantiate his 
claims and that no additional assistance would aid in further 
developing his claims.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  When there is extensive factual development 
in a case, and there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, VCAA does not apply.  Wensch v. Principi, 15 Vet. 
App. 362 (2001); Dela Cruz; see also VCAA Section 3(a), 114 
Stat. 2097, 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim"). 

In view of the allowance of the veteran's claim in this case, 
however, further assistance is unnecessary to substantiate 
the claim.  In an effort to assist the veteran, the Board 
sent the case to the VHA for an opinion.  The opinion has 
come back and there is no need for any further development.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991 and Supp. 2001); 38 C.F.R. § 3.303 (2001).  
Disability that is proximately due to, or the result of, a 
disease or injury incurred in or aggravated by service will 
also be service connected.  38 C.F.R. § 3.310(a) (2001).

When there is aggravation of a nonservice-connected 
condition, which is proximately due to, or the result of 
service-connected disease or injury, the veteran will be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A review of the evidence of record reflects that a malignant 
nodule was found on the veteran's thyroid gland in service.  
Three-quarters of the thyroid was resected and he received 
treatment with radioactive iodine.  Complete suppression of 
the thyroid function resulted, and he received treatment for 
years thereafter with oral thyroid replacement medication.

The post service medical evidence includes the report of an 
April 1995 examination for hyperthyroidism and thyroid 
adenoma conducted by a VA physician's assistant.  It was 
reported that in 1993 the veteran developed atrial 
fibrillation and it was stated "the theory was entertained 
that this may be partially due to excess thyroid although no 
laboratory tests were performed to the veteran's knowledge."  
The thyroid medication was discontinued and he remained off 
thyroid supplements to the present time.  Thyroid levels were 
measured in April 1994 and T3 uptake and P4 were within 
normal limits.  He had been off medication for several months 
to maybe one year at that point.  The atrial fibrillation did 
not respond to cardioversion, but he had been treated with 
Quinine Gluconate and his heart rate had returned to normal 
levels.  The physician's assistant gave diagnoses of:  Status 
post partial thyroidectomy for malignancy with suspected 
clinical ablation of thyroid function while on active duty; 
and atrial fibrillation with possible influence from 
excessive thyroid ingestion.

Additional medical evidence was added to the claims folder 
and in April 2002 the Board requested a VHA medical opinion.  
A VHA medical opinion by the chief of the Endocrinology, 
Diabetes and Metabolism Section of a VA medical center was 
rendered in May 2002.

In response to the Board's question "is it at least as likely 
as not that the veteran's thyroid replacement medication 
caused, aggravated, or was otherwise related to his currently 
diagnosed atrial fibrillation?", the VHA medical opinion 
stated:

The brief facts in this case are as 
follows:  The patient had a partial 
thyroidectomy on January 4, 1949, at the 
age of 18 for what was labeled a 
"papillary cystadenocarcinoma" of the 
left lobe.  He was then put on oral 
thyroid hormone suppressive therapy, 
which at that time would have been 
desiccated animal thyroid hormone, and he 
was treated with this for several years.  
The dose that we have noted was 4 grains 
per day of "thyroxine."  This is a very 
high dose, which would be roughly 
equivalent to 0.4 mg of synthetic 
levothyroxine.  This is an approximation.  
It is noted that at the age of 29 in 
1960, the patient stopped the medicine 
for approximately six months and then was 
instructed to restart it.  He continued 
with this preparation until 1966 and then 
apparently was switched to Synthroid at a 
dose that was difficult to quantitate.  
The patient stated, "1-1/2."  I suspect 
that this was 0.15 mg per day.  The 
records indicate that this dose was 
continued until the patient was age 62 to 
63 in 1994.  In January of 1994, he had 
an episode of congestive heart failure.  
In February of 1994, EKG documented 
atrial fibrillation in the hospital note.  
It is also important to note that the 
February 11, 1994, hospital record had 
stated that the patient was on Synthroid 
0.15 mg per day and was dismissed on this 
dose.  Apparently this dose was stopped 
by [a physician] in early 1994.  It is 
important to note that a dose of 0.15 mg 
per day in a patient greater than 60 
years of age would be considered, on 
average, a higher dose than usual.  It is 
also important to note that, although 
thyroid functions were ordered for a 
followup visit in the February 11, 1994 
notes, there were no records of thyroid 
hormone levels or TSH level at that 
visit.  There also were no TSH levels 
available to us prior to that visit.  The 
TSH was not available as a test until 
after 1972 when the assay was developed.

An important note in the 11/4/94 
discharge summary indicated that the 
patient stated he had lost 40 pounds last 
year when he was on levothyroxine, which 
was later stopped.  We do not know the 
exact date of this, but it could have 
been late 1993 in addition to the 
beginning of 1994.  When the patient was 
off Synthroid, there were two sets of 
laboratory values in the chart.  On 
4/25/04, the TSH was low normal at 0.98 
mIU/ml (normal 0-3.59), and the total 
thyroxine was normal at 7.28 mcg/dl.  On 
5/18/94, the TSH was normal at 2.57 and 
the total T4 was normal at 6.99.

In the absence of a documented low TSH or 
suppressed TSH, two pieces of information 
are helpful.  One is the noted weight 
loss that occurred while taking thyroid 
hormone that would indicate an excessive 
dose.  The other is the advent of cardiac 
dysfunction, which is also a component of 
excess exogenous oral thyroid hormone 
treatment.

The pertinent points in the literature 
that helped to shed light on this 
situation are listed as follows:  From 
Biondi and co-authors in an article in 
the Journal of Clinical Endocrinology and 
Metabolism, volume 87, Page 968-974, 
March 2002, they state that "...it is clear 
that the hyperthyroid cardiovascular 
system is highly stressed at rest and 
that its functional reserve is reduced.  
Therefore, it is conceivable that any 
adverse event that might impair the 
overall efficiency of the cardiovascular 
system may precipitate congested 
circulation or a true congestive heart 
failure."  With regard to the 
difficulties with cardiac rhythm, a 
report by Osman and coauthors in the same 
journal (JCEM  87:963-967, 2002), the 
authors state that subclinical 
hyperthyroidism is common in the 
community and the most common cause of 
this in the general population is the 
ingestion of exogenous T4 as replacement 
or suppressive therapy.  Subclinical 
hyperthyroidism is defined by the 
presence of a low serum TSH with a normal 
serum T3 and T4 concentrations.  It is 
also noted that the low serum TSH 
concentration has been associated with at 
least a three-fold higher risk of 
developing atrial fibrillation in the 
subsequent decade in patients with this 
disorder.  The third report that is very 
important in this case setting is by 
Sawin and coauthors in the New England 
Journal of Medicine, volume 331, Pages 
1249-1252, in 1994, entitled, "Low Serum 
Thyrotropin Concentrations As A Risk 
Factor For Atrial Fibrillation in Older 
Persons."  In this article they reviewed 
2007 individuals at age 60 or older, and 
followed them for 10 years.  During this 
followup period, they looked at 
individuals with low TSH values and 
variable suppressed TSH values.  The 
important conclusion was alluded to 
before during the 10-year followup.  The 
subjects with a low TSH concentration 
indicating subclinical hyperthyroidism 
had a cumulative incidence of atrial 
fibrillation of 28 % compared with 11 % 
in those with a normal TSH.  This was a 
significant finding.  One important 
aspect of this study was that when they 
excluded from the analysis patients who 
had been taking thyroid hormone as a 
treatment that led to a low TSH, the 
results did not change.  Thus, the 
subclinical hyperthyroidism could occur 
spontaneously or in association with 
thyroid hormone treatment and the adverse 
event of atrial fibrillation occurred in 
both groups.  The conclusion was that 
individuals who are receiving thyroid 
hormone and has a low serum TSH should be 
monitored to avoid excessively high doses 
and to decrease the risk of atrial 
fibrillation.

In summary, exogenous oral thyroid 
hormone treatment that is at higher 
levels can suppress the TSH enough to put 
the patient at risk for atrial 
fibrillation, even if the T4 and T3 
levels are normal.  We do not have in the 
chart TSH values to evaluate.  On the 
basis of the timing of the difficulties 
that have occurred and the evidence 
presented in the case, the answer to the 
question, "Is it at least as likely as 
not that the veteran's thyroid 
replacement medicine caused, aggravated, 
or is otherwise related to his currently 
diagnosed atrial fibrillation?", is yes.

The aforementioned opinion points to a direct causal 
connection between the veteran's atrial fibrillation and the 
thyroid replacement medication he was taking for his service-
connected residuals of a thyroidectomy.  The physician 
reviewed all the evidence in the claims folder.  He gave 
specific reasons supporting his medical conclusions on the 
issue of causation.  Given the fact that the determinative 
issue in this case is medical in nature, this medical 
expert's opinion constitutes probative evidence, to say the 
least.  The opinion is made by a competent medical expert and 
the Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Accordingly, the Board finds that the probative 
evidence of record shows that the veteran's atrial 
fibrillation is attributable to thyroid replacement 
medication he was taking for his service-connected 
disability.


ORDER

Service connection for atrial fibrillation secondary to 
treatment for residuals of a thyroidectomy is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

